Case 19-10889-KHK        Doc 13   Filed 05/09/19 Entered 05/09/19 15:26:14           Desc Main
                                  Document     Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT

                                           FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                 Chapter 13
     DAMION D REEVES
     AND
     ZENA REEVES
                                                 Case No. 19-10889-KHK

                           Debtors

                   OBJECTION TO CONFIRMATION OF PLAN,
               NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
                                   AND
              NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
     your Chapter 13 Plan filed March 20, 2019. The cause for this objection is as follows:
            Violation of 11 U.S.C. §1325(a)(3) – Good Faith and Violation of 11 U.S.C.
            §1325(b)(1)(B) – Disposable Income. Debtors’ Plan must be 100% due to
            disposable income. Their present disposable monthly income s $2,649.37/mo.
            per Schedule I/J, even with an investment property that loses money. There is
            no reason to defer the Plan funding via deferred step payment of $900.00/mo. to
            $1,795.00/mo. in month 42, and it puts creditors at risk.

            Violation of 11 U.S.C. §1325(a)(6) – Feasibility:
            1. Debtors have not yet provided filed 2018 tax returns.
            2. 100% Plan does not provide for Priority portion of filed Internal Revenue
               Service Proof of Claim (Claim #5) nor unsecured Homeowners Association
               (Claim #6) and is underfunded as follows:
     PERFORMANCE             Amount of Plan Payment               900.00 x 41
                                                                1,795.00 x 19
                             Number of Months                              60
                                    Total Receipts                                 71,005.00
                             Disbursements Required
                                    Trustee                         8,381.12         10.00%
                                    Attorney                        2,500.00
                                    Taxes/Other Priority           19,353.20
                                    Secured                        13,473.28
                                    Unsecured                      48,791.12
                                    Other
                                    Total Disbursements                            92,192.36
Case 19-10889-KHK       Doc 13 Filed 05/09/19 Entered 05/09/19 15:26:14                 Desc Main
                               Document      Page 2 of 3
     Notice of Objection To Confirmation
     Damion D Reeves and Zena Reeves, Case # 19-10889-KHK

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

            Attend the hearing to be held on May 23, 2019 at 9:30 a.m., in Courtroom III
            on the 3rd floor, United States Bankruptcy Court, 200 South Washington
            Street, Alexandria, VA 22314. If no timely response has been filed opposing
            the relief requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _May 9, 2019______                              __/s/Thomas P. Gorman ________
                                                           Thomas P. Gorman
                                                           Chapter 13 Trustee
                                                           300 N. Washington Street, #400
                                                           Alexandria, VA 22314
                                                           (703) 836-2226
                                                           VSB 26421
Case 19-10889-KHK       Doc 13 Filed 05/09/19 Entered 05/09/19 15:26:14               Desc Main
                               Document      Page 3 of 3
     Notice of Objection To Confirmation
     Damion D Reeves and Zena Reeves, Case # 19-10889-KHK

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 9th day of May, 2019, served via ECF to authorized
     users or mailed a true copy of the foregoing Objection to Confirmation, Notice of
     Objection and Notice of Hearing to the following parties.

     Damion D Reeves                              Michael J.O. Sandler
     Zena Reeves                                  Attorney for Debtor
     Chapter 13 Debtors                           Fisher-Sandler, LLC.
     9501 Mason Village Loop                      12801 Darby Brook Court, Suite 201
     #304                                         Woodbridge, VA 22192
     Manassas, VA 20109

                                                          __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
